          Case 1:21-cr-00224-TSC Document 15 Filed 06/02/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
              v.                             :               Case No. 21-CR-224-TSC
                                             :
KENNETH GRAYSON,                             :
                                             :
                      Defendant.             :

                   NOTICE OF FILING DISCOVERY CORRESPONDENCE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby files its June 2, 2021 discovery letter in this case, which is hereby

served as an attachment via ECF on counsel for the Defendant.


                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793


                                     By:     /s/ Frances E. Blake
                                             FRANCES E. BLAKE
                                             Texas Bar No. 24089236
                                             Assistant United States Attorney
                                             Detailee
                                             United States Attorney’s Office
                                             for the District of Columbia
                                             Frances.Blake@usdoj.gov




                                                  1
         Case 1:21-cr-00224-TSC Document 15 Filed 06/02/21 Page 2 of 2



                               CERTIFICATE OF SERVICE

       On June 2, 2021, a copy of the foregoing was served on counsel of record for the

Defendant via the Court’s Electronic Filing System.

                                          /s/ Frances E. Blake
                                          FRANCES E. BLAKE
                                          Assistant United States Attorney




                                               2
